UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file Number811-03904 Value Line Tax Exempt Fund, Inc. (Exact name of registrant as specified in charter) 7 Times Square, 21st Floor, New York, N.Y. 10036-6524 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 212-907-1900 Date of fiscal year end: February 28, 2013 Date of reporting period: August 31,2012 Item I.Reports to Stockholders. A copy of the Semi-Annual Report to Stockholders for the period ended 8/31/12 is included with this Form. Value Line Tax Exempt Fund, Inc. is filing this Amendment No.1 (this “Amendment”) to its certified shareholder report on Form N-CSR for the period ended August 31, 2012 that was filed with the U.S.Securities and Exchange Commission on November 7, 2012 (the “Form N-CSR”). The purpose of this Amendment is to include the “Factors Considered by the Board in Approving the Continuance of the Investment Advisory Agreement of the Fund.” Except as set forth above, no other changes have been made to the Form N-CSR, and this Amendment does not amend, update or change any other items or disclosure found in the Form N-CSR. Further, the Form N-CSR does not reflect events that occurred after the filing of the Form N-CSR. INVESTMENT ADVISER EULAV Asset Management 7 Times Square 21st Floor New York, NY 10036-6524 S E M I -A N N U A L R E P O R T A u g u s t 3 1 , 2 0 1 2 DISTRIBUTOR CUSTODIAN BANK SHAREHOLDER SERVICING AGENT INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM LEGAL COUNSEL DIRECTORS OFFICERS EULAV Securities LLC 7 Times Square 21st Floor New York, NY 10036-6524 State Street Bank and Trust Co. 225 Franklin Street Boston, MA 02110 State Street Bank and Trust Co. c/o BFDS P.O. Box 219729 Kansas City, MO 64121-9729 PricewaterhouseCoopers LLP 300 Madison Avenue New York, NY 10017 Peter D. Lowenstein, Esq. 496 Valley Road Cos Cob, CT 06807-0272 Mitchell E. Appel Joyce E. Heinzerling Francis C. Oakley David H. Porter Paul Craig Roberts Nancy-Beth Sheerr Daniel S. Vandivort Mitchell E. Appel President Michael J. Wagner Chief Compliance Officer Emily D. Washington Treasurer and Secretary The Value Line Tax Exempt Fund, Inc. This unaudited report is issued for information to shareholders. It is not authorized for distribution to prospective investors unless preceded or accompanied by a currently effective prospectus of the Fund (obtainable from the Distributor). #00088207 The Value Line Tax Exempt Fund, Inc. To Our Value Line Tax Exempt To Our Shareholders (unaudited): Enclosed is your semi-annual report for the six months ended August 31, 2012. We encourage you to carefully review this report, which includes economic highlights, your Fund’s performance data, schedule of investments, and financial statements. For the six months ended August 31, 2012, the total return of the Value Line Tax Exempt Fund was 2.55%. This performance trailed the performance of the Barclays Capital Municipal Bond Index(1), which posted a return of 2.94% for the period. We continued to follow a conservative investment policy focusing on principal preservation and tax exempt income maximization. The Fund’s focus on the highest quality credits largely accounts for its underperformance relative to the Barclays Capital Municipal Bond Index. Additional investment strategies employed for shareholder benefit include maintaining moderate trading activity to minimize trading costs to the Fund, and striving to stay fully invested in order to maximize investment income. U.S. state and local debt continues to exhibit positive performance in 2012. Many investors were drawn to the tax exempt market as a safe haven amid Europe’s debt crisis and signs of slowing global economic growth. The municipal market has also benefited from its own improving fundamentals with a low default rate and rising tax receipts for ten straight quarters. Strong investor appetite for municipal bonds, coupled with modest issuance of new municipal bonds, also provided price support to this market. Clear strengthening in some, though not all real estate markets, may help boost tax receipts going forward, and allow states to continue to address some still formidable budgetary challenges. All of us at the Adviser welcome the opportunity to serve your investment needs and appreciate your continued interest in the Value Line Funds family. Sincerely /s/ Mitchell Appel Mitchell Appel, President /s/ Liane Rosenberg Liane Rosenberg, Portfolio Manager The Barclays Capital Municipal Bond Index is a total-return performance benchmark for the long-term investment grade tax-exempt bond market. The returns for the Index do not reflect charges, expenses, or taxes and is not possible to directly invest in this Index. 2 The Value Line Tax Exempt Fund, Inc. Fund Shareholders Economic Highlights (unaudited) The U.S. stock market has displayed remarkable strength this year with the S&P 500 returning 13.5% through August 31, 2012. The resilience of the market was evident as it posted positive returns despite some strong headwinds, including a weakening outlook for global economic growth. Several members of the European Union continued to face a serious debt crisis including Greece, Portugal, Italy, and Spain. Tough austerity measures have been implemented but it is still unclear as to the timetable for the resolution of the debt crisis most severely affecting southern Europe. At home, GDP grew 2.2% for the first quarter of the year, slowing to 1.5% for the second quarter. The second quarter slowdown was not surprising given that consumer spending has been lackluster, the government has been cutting spending, and hiring has been tepid. A sluggish labor market remains the primary stumbling block for the U.S. economy. Employment growth averaged 75,000 per month in the second quarter, down from a monthly average of 226,000 in the first quarter. However, there has been modest improvement in the overall unemployment rate this year, dropping from 8.5% at year-end 2011 to 8.1% on August 31, 2012. Consumer confidence unexpectedly rose in July after declining much of the year, but retreated in August. The latest reading indicated the most pessimism thus far year, driven by growing concerns over the job market and the near-term outlook for business conditions. Despite this pessimism, retail sales came in stronger than expected in August, boosted by demand for automobiles. It is critical for the growth of the domestic economy that consumers continue to spend as they account for 70% of economic activity. The housing market has been a bit of a bright spot for the economy. Home prices nationwide on a year-over-year basis in August 2012 soared 4.6%. This was the biggest year-over-year increase since July 2006. Particularly encouraging was the breadth of the rebound, with all but six states experiencing the gains. U.S. Treasury bond prices defied those investors expecting a weakened performance after the U.S. government’s loss of it AAA rating last year from the Standard and Poor’s rating agency. The other major rating agencies, Moody’s and Fitch, maintained their AAA ratings for U.S. government debt. Many investors were drawn to the relative safety of U.S. Treasury bonds amidst the uncertainty of world economic events. While the 10-year U.S. Treasury bond hovered around a 2% yield in the first quarter, it had toucheda 1.5% yield by the end of August. 3 The Value Line Tax Exempt Fund, Inc. FUND EXPENSES (unaudited): Example As a shareholder of the Fund, you incur ongoing costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (March 1, 2012 through August 31, 2012). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds. In addition, if transactional costs were included, your costs would have been higher. Beginning account value 3/1/12 Ending account value 8/31/12 Expenses paid during period 3/1/12 thru 8/31/12* Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ * Expenses are equal to the Fund’s annualized expense ratio of 0.89% multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. This expense ratio may differ from the expense ratio shown in the Financial Highlights. 4 The Value Line Tax Exempt Fund, Inc. Portfolio Highlights at August 31, 2012 (unaudited) Ten Largest Long-Term Holdings Principal Percentage of Issue Amount Value Net Assets Leander Texas Independent School District, General Obligation Unlimited, Capital Appreciation, Refunding & School Building, PSF-GTD Insured, 0.00%, 8/15/41 $ $ % Arlington Texas, Special Tax, 5.00%, 8/15/28 % Columbus Indiana Renovation School Building Corporation First Mortgage, Revenue Bonds, NATL-RE State Aid Withholding Insured, 5.00%, 7/15/21 % Hays Texas Consolidated Independent School District, General Obligation Unlimited, Serial CIB, PSF-GTD Insured, 4.50%, 8/15/32 % Harris County Texas, Revenue Bonds, Senior Lien-Toll Road, Ser. A, 5.00%, 8/15/32 % Mississippi Hospital Equipment & Facilities Authority, Revenue Bonds, Forest County General Hospital, 5.25%, 1/1/28 % New Jersey State Educational Facilities Authority Revenue, Revenue Bonds, Princeton University, Ser. B, 5.00%, 7/1/35 % Delaware Valley Regional Finance Authority, Permanently Fixed Revenue Bonds, AMBAC Insured, 5.50%, 8/1/18 % Miami-Dade County Florida Double Barreled Aviation, General Obligation Unlimited, 5.00%, 7/1/27 % Oregon State Department of Administrative Services Lottery Revenue, Revenue Bonds, Ser. A, 5.00%, 4/1/29 % Asset Allocation — Percentage of Fund’s Net Assets 5 The Value Line Tax Exempt Fund, Inc. Long-Term Investments Allocation — Percentage of Fund’s Long-Term Investment Securities Quality Diversification — Credit Quality expressed as a Percentage of Fund’s Net Assets as of 8/31/12 Aaa/AAA % Aa1/AA+ % Aa2/AA % Aa3/AA- % A1/A+ % A2/A % A3/A- % Baa1 % Baa2 % NR % Total Investments % Cash and other assets in excess of liabilities % Total Net Assets % Source: Moody’s ratings, defaulting to S&P when not rated. Credit quality is subject to change. 6 The Value Line Tax Exempt Fund, Inc. Schedule of Investments (unaudited) August 31, 2012 Principal Amount Rating (unaudited) Value LONG-TERM MUNICIPAL SECURITIES (99.4%) ALABAMA (0.4%) $ University of Alabama (The), Revenue Bonds, Ser. A, 4.50%, 10/1/40 Aa2 $ ALASKA (0.5%) North Slope Boro Alaska, General Obligation Unlimited, Ser. A, 5.00%, 6/30/17 Aa3 ARIZONA (1.1%) Arizona State Transportation Board Highway Revenue, Revenue Bonds, Ser. B, 5.00%, 7/1/31 Aa1 Arizona State Transportation Board Grant Anticipation Notes, Ser. A-1, 5.00%, 7/1/16 Aa2 City of Scottsdale Arizona, General Obligation Unlimited, Project 2004-Preserve Acquisition, 3.00%, 7/1/30 Aaa ARKANSAS (1.5%) Arkansas State Development Financing Authority, Economic Development Revenue Bonds, Ser. B, ADFA Guaranteed: 4.25%, 3/1/15 A * 4.30%, 3/1/16 A * Arkansas State Water, Waste Disposal and Pollution, General Obligation Unlimited, Extraordinary Redemption Provision, Ser. A, 4.00%, 7/1/26 Aa1 CALIFORNIA (11.6%) Bay Area Toll Authority, California Toll Bridge Revenue, Revenue Bonds, Ser. F, 5.00%, 4/1/31 Aa3 California Educational Facilities Authority, Revenue Bonds, Pepperdine University, 5.00%, 9/1/33 Aa3 California Educational Facilities Authority, Revenue Bonds, University of Southern California, Ser. A, 5.25%, 10/1/38 Aa1 California Health Facilities Financing Authority, Revenue Bonds, Lucile Packard Children’s Hospital, Ser. B, 5.00%, 8/15/26 Aa3 California Health Facilities Financing Authority, Revenue Bonds, Scripps Health, Ser. A, 4.50%, 11/15/35 Aa3 California State Department of Water Resources Center Valley Project Water Sys - Ser. AG, Refunding Revenue Bonds, 4.38%, 12/1/29 Aa1 California State Department of Water Resources Power Supply Revenue, Revenue Bonds, Ser. L, 5.00%, 5/1/15 Aa3 California State Public Works Board, Revenue Bonds, Department of Corrections and Rehabilitation, 5.00%, 6/1/27 A2 See Notes to Financial Statements. 7 The Value Line Tax Exempt Fund, Inc. Schedule of Investments (unaudited) Principal Amount Rating (unaudited) Value California State, General Obligation Unlimited: $ 5.00%, 2/1/38 A1 $ 5.00%, 9/1/41 A1 5.25%, 11/1/40 A1 California State, General Obligation Unlimited, FSA AGM Insured, 5.00%, 9/1/14 AA -* City of Pasadena, California Certificate of Participation, Ser. C, 4.75%, 2/1/38 AA +* City of Santa Rosa, California Wastewater Revenue Bonds, Ser. A, 5.00%, 9/1/33 Aa3 Dry Creek California Joint Elementary School District, General Obligation Unlimited, Capital Appreciation Election 2008, AGM Insured, 0.00%, 8/1/30 (1) Aa3 Inglewood Unified School District, School Facilities Financing Authority, Revenue Bonds, FSA Insured, 5.25%, 10/15/21 Aa3 Los Angeles Unified School District, General Obligation Unlimited, Ser. B, AMBAC Insured, 4.00%, 7/1/18 (2) Aa2 Metropolitan Water District of Southern California, Refunding Revenue Bonds, Ser. C, 4.00%, 10/1/22 Aa1 San Diego County Regional Transportation Commission, Revenue Bonds, Ser. A, 5.00%, 4/1/42 Aa2 San Diego Unified School District, California General Obligation Unlimited, Election 1998, Ser. F-1, AGM Insured, 5.25%, 7/1/28 Aa2 Santa Clara County California Financing Authority Lease Revenue, Multiple Facilities Projects, Revenue Bonds, Ser. K, AMBAC Insured, 5.00%, 5/15/25 (2) A1 Santa Monica Public Financing Authority, Lease Revenue Bonds, Ser. A, 4.00%, 6/1/18 Aa1 State of California, General Obligation Unlimited, Various Purpose Bonds: 5.00%, 12/1/15 A1 5.13%, 4/1/33 A1 State Public Works Board, Lease Revenue Bonds, Judicial Council Projects - Ser. D, 5.00%, 12/1/18 A2 COLORADO (1.9%) Arapahoe County Colorado School District Number 006 Littleton, General Obligation Unlimited, State Aid Withholding Insured, 5.00%, 12/1/16 Aa2 Larimer County Colorado School District No. R-1 Poudre, General Obligation Unlimited, 5.75%, 12/15/21 ** University of Colorado, Enterprise Revenue Bonds, 5.00%, 6/1/30 Aa2 See Notes to Financial Statements. 8 The Value Line Tax Exempt Fund, Inc. August 31, 2012 Principal Amount Rating (unaudited) Value CONNECTICUT (0.8%) $ Connecticut Housing Finance Authority, Revenue Bonds, Subser. C-1, 3.75%, 11/15/35 Aaa $ Connecticut State, General Obligation Unlimited, Ser. B, 5.00%, 4/15/13 Aa3 South Central Connecticut Regional Water Authority, Revenue Bonds, Twenty - Seventh Series, General Obligation of Authority Insured, 5.00%, 8/1/27 Aa3 DELAWARE (0.3%) University of Delaware Revenue, Revenue Bonds, Ser. B, 4.00%, 11/1/19 AA +* DISTRICT OF COLUMBIA (0.3%) District of Columbia Income Tax Secured Revenue, Revenue Bonds: Ser. A, 3.00%, 12/1/24 Aa1 Ser. G, 5.00%, 12/1/36 Aa1 FLORIDA (6.6%) Broward County Florida Half-Cent Sales Tax Revenue, Main Courthouse Project, Revenue Bonds, Ser. A, 5.00%, 10/1/16 Aa2 Cape Coral Florida Utility Special Assessment, Southwest 4 Area, NATL-RE Insured, 4.50%, 7/1/18 A2 City of Cape Coral, Florida Water & Sewer Revenue, Revenue Bonds, Ser. A, NATL-RE Insured, 5.00%, 10/1/23 Aa3 City of Daytona Beach, Florida Utility System Revenue, Refunding and Improvement Revenue Bonds, 4.00%, 11/1/15 (3) A2 City of Jacksonville, Florida Special Revenue, Revenue Bonds, Ser. A, 5.25%, 10/1/30 Aa2 Hillsborough County School Board Certificates of Participation, Master Lease Program, NATL-RE Insured, 5.00%, 7/1/22 Aa2 Miami-Dade County Florida Aviation Revenue, Refunding Bonds, Miami International Airport, NATL-RE FGIC Insured, 5.75%, 10/1/17 A2 Miami-Dade County Florida Double Barreled Aviation, General Obligation Unlimited, 5.00%, 7/1/27 Aa2 Orlando Florida Capital Improvement Special Revenue, Revenue Bonds, Ser. A, 5.00%, 4/1/15 Aa2 Polk County Florida Public Facilities, Revenue Bonds, NATL-RE Insured, 5.00%, 12/1/21 A1 State of Florida Board of Education, General Obligation Unlimited, Refunding Capital Outlay 2011, Ser. F, 4.00%, 6/1/29 Aa1 See Notes to Financial Statements. 9 The Value Line Tax Exempt Fund, Inc. Schedule of Investments (unaudited) Principal Amount Rating (unaudited) Value $ State of Florida, Department of Transportation, General Obligation Unlimited, 5.00%, 7/1/22 Aa1 $ GEORGIA (2.7%) City of Atlanta, Georgia Water & Wastewater Revenue Bonds, Ser. B, AGM Insured, 5.25%, 11/1/34 Aa3 Metropolitan Atlanta Rapid Transit Authority, Revenue Bonds, 3rd Ser.: 5.25%, 7/1/36 A1 Ser. A, 4.00%, 7/1/36 A1 Municipal Electric Authority of Georgia, Combined Cycle Project, Revenue Bonds, Ser. A, 5.00%, 11/1/24 A1 Valdosta & Lowndes County Hospital Authority, Revenue Bonds, South Medical Center Project, Ser. B, County Guaranteed Insured, 5.00%, 10/1/41 Aa2 HAWAII (0.6%) City & County Honolulu Hawaii Wastewater System Revenue, Revenue Bonds, Senior Ser. A, 5.25%, 7/1/36 Aa2 IDAHO (0.3%) Idaho Housing & Finance Association, Grant & Revenue Anticipation Bonds, Federal Highway - A, 5.00%, 7/15/29 Aa2 ILLINOIS (2.4%) Chicago Illinois Transit Authority, Federal Transit Administration Section 5309, Revenue Bonds, Ser. A, 5.00%, 6/1/22 Aa3 Illinois Finance Authority, Revenue Bonds, Loyola University of Chicago, Ser. B, 5.00%, 7/1/26 A2 Illinois State, General Obligation Unlimited, 5.00%, 3/1/16 A2 Northern Illinois Municipal Power Agency, Revenue Bonds, Prairie State Project, Ser. A, NATL-RE Insured, 5.00%, 1/1/20 A2 INDIANA (3.3%) Columbus Indiana Renovation School Building Corporation First Mortgage, Revenue Bonds, NATL-RE State Aid Withholding Insured, 5.00%, 7/15/21 Baa2 Franklin Township Indiana School Building Corporation, Marion County First Mortgage, Revenue Bonds, MBIA Insured, 5.00%, 7/15/23 Baa2 Saint Joseph County Indiana Educational Facilities Revenue, University of Notre Dame Du Lac Project, Revenue Bonds, 5.00%, 3/1/36 Aaa See Notes to Financial Statements. 10 The Value Line Tax Exempt Fund, Inc. August 31, 2012 Principal Amount Rating (unaudited) Value IOWA (0.6%) $ Iowa Finance Authority, State Revolving Fund, Revenue Bonds, 3.38%, 8/1/29 Aaa $ KANSAS (0.9%) Johnson County Kansas Unified School District No. 512 Shawnee Mission, General Obligation Unlimited, Ser. A, 4.50%, 10/1/27 Aaa Kansas State Development Finance Authority Revenue, Transportation Revolving Fund, Revenue Bonds, Ser. TR, 2.25%, 10/1/13 Aa1 KENTUCKY (0.9%) Kentucky State Turnpike Authority Economic Development Road Revenue, Revenue Bonds, Revitalization Projects - Ser. A, 5.00%, 7/1/19 Aa2 Louisville & Jefferson County Metropolitan Government Parking Authority, Revenue Bonds, Ser. B, 3.25%, 12/1/13 Aa2 LOUISIANA (0.6%) Louisiana Local Government Environmental Facilities & Community Development Authority, Revenue Bonds, Parish of East Baton Rouge Road Improvements, 5.00%, 8/1/24 Aa3 Louisiana Office Facilities Corp., Revenue Bonds, 5.00%, 11/1/17 Aa3 MAINE (0.4%) Maine State Health & Higher Educational Facilities Authority, Refunding Revenue Bonds, Ser. C, 5.00%, 7/1/21 A1 Maine Turnpike Authority, Revenue Bonds, Ser. A, 5.00%, 7/1/37 Aa3 MARYLAND (1.2%) Howard County Maryland Consolidated Public Improvement, General Obligation Unlimited, Ser. A, 4.00%, 2/15/23 Aaa Maryland State, General Obligation Unlimited, Second Refunding Bonds, Ser. E, 5.00%, 8/1/15 Aaa MASSACHUSETTS (4.8%) Commonwealth of Massachusetts, General Obligation Limited, Consolidated Loan, Ser. D, 4.00%, 10/1/28 Aa1 Martha’s Vineyard Land Bank, Revenue Bonds, AMBAC Insured, 4.25%, 5/1/36 (2) A -* Massachusetts Bay Transportation Authority, Revenue Assessment Bonds, Ser. A, 4.00%, 7/1/37 Aa1 See Notes to Financial Statements. 11 The Value Line Tax Exempt Fund, Inc. Schedule of Investments (unaudited) Principal Amount Rating (unaudited) Value $ Massachusetts Development Finance Agency Revenue, Refunding Revenue Bonds, Harvard University, Ser. B-2, 5.25%, 2/1/34 Aaa $ Massachusetts Health & Educational Facilities Authority Revenue, Revenue Bonds, Harvard University, Ser. A, 5.00%, 12/15/30 Aaa Massachusetts Health & Educational Facilities Authority Revenue, Revenue Bonds, Tufts University, Ser. M, 5.50%, 2/15/27 Aa2 Massachusetts School Building Authority Sales Tax Revenue, Revenue Bonds, Senior Ser. B, 5.00%, 10/15/41 Aa1 Massachusetts State, General Obligation Limited, AMBAC Insured, Consolidated Loan, Ser. C, 5.00%, 8/1/37 (2) Aa1 Massachusetts State, General Obligation Unlimited, Ser. B, 5.00%, 11/1/16 Aa1 Town of Nantucket, Massachusetts Municipal Purpose Loan, General Obligation Limited, 4.13%, 2/15/24 Aa2 University of Massachusetts Building Authority Project Revenue, Revenue Bonds, Senior Ser. 1, 5.00%, 11/1/15 Aa2 MICHIGAN (0.3%) Grand Rapids Michigan Water Supply, Revenue Bonds, 5.00%, 1/1/17 Aa2 MINNESOTA (0.4%) Osseo Independent School District No. 279, General Obligation Unlimited, Refunding & School Building, Ser. A, AGM Insured, 5.00%, 2/1/15 Aa1 MISSISSIPPI (1.3%) Mississippi Hospital Equipment & Facilities Authority, Revenue Bonds, Forest County General Hospital, 5.25%, 1/1/28 A2 MISSOURI (1.2%) Bi-State Development Agency of the Missouri-Illinois Metropolitan District, Revenue Bonds, Remk-Metrolink Cross Country Project, AGM Insured, 5.00%, 10/1/21 Aa3 NEBRASKA (0.6%) Central Plains Energy Project, Revenue Bonds, Project No. 3, 5.00%, 9/1/21 A3 University of Nebraska, Lincoln Student, Revenue Bonds, 4.00%, 7/1/33 Aa1 NEVADA (0.3%) City of Henderson, Nevada Refunding, General Obligation Limited, 4.00%, 6/1/31 Aa2 See Notes to Financial Statements. 12 The Value Line Tax Exempt Fund, Inc. August 31, 2012 Principal Amount Rating (unaudited) Value NEW HAMPSHIRE (0.6%) $ New Hampshire State, General Obligation Unlimited, Ser. B, 4.00%, 2/1/30 Aa1 $ NEW JERSEY (2.9%) New Jersey Building Authority, Revenue Bonds, Ser. A, 5.00%, 6/15/17 A1 New Jersey Economic Development Authority, Revenue Bonds, 5.00%, 6/15/15 Baa1 New Jersey Institute of Technology, Revenue Bonds, Ser. A, General Obligation of Institution Insured, 5.00%, 7/1/42 A1 New Jersey State Educational Facilities Authority Revenue, Revenue Bonds, Princeton University, Ser. B, 5.00%, 7/1/35 Aaa New Jersey State Transportation Trust Fund Authority, Revenue Bonds, Transportation System - Ser. B, 5.00%, 6/15/18 A1 NEW MEXICO (0.7%) New Mexico Finance Authority, State Transportation Revenue, Refunding Revenue Bonds, 5.00%, 6/15/18 Aa1 NEW YORK (7.9%) County of Saratoga, New York Public Improvement Bonds, General Obligation Unlimited, Ser. A, 4.00%, 7/15/21 Aa1 County of Westchester, General Obligation Unlimited, Ser. B, 3.00%, 6/1/21 Aaa Dormitory Authority, Revenue Bonds: Albany Medical Center, Ser. A-1, FSA/FHA Insured, 5.00%, 8/15/18 Aa3 State Personal Income Tax Education, Ser. B, 5.00%, 3/15/28 AAA * Housing Finance Agency, Revenue Bonds, Ser. A, 5.00%, 3/15/39 AAA * Metropolitan Transportation Authority, New York, Revenue Bonds, Ser. A, AGM Insured, 5.00%, 11/15/36 Aa3 Metropolitan Transportation Authority, New York Dedicated Tax Fund, Revenue Bonds, Ser. B, 5.00%, 11/15/34 AA * New York State Dormitory Authority, Cornell University Revenue Bonds, Ser. A, 5.00%, 7/1/40 Aa1 New York State Dormitory Authority, Municipal Health Facilities Lease, Revenue Bonds, Subser. 2-2, 5.00%, 1/15/21 Aa3 New York State Dormitory Authority, State Personal Income Tax Revenue Bonds, General Purpose, Ser. A, 5.00%, 3/15/31 AAA * New York State Dormitory Authority, State Personal Income Tax Revenues General Purpose, Revenue Bonds, Ser. A, 4.50%, 3/15/35 AAA * See Notes to Financial Statements. 13 The Value Line Tax Exempt Fund, Inc. Schedule of Investments (unaudited) Principal Amount Rating (unaudited) Value New York State Environmental Facilities Corp., Revolving Funds Revenue Bonds: $ Ser. B, 5.00%, 6/15/28 Aaa $ Ser. C, 4.13%, 6/15/22 Aaa New York State Local Government Assistance Corp., Revenue Bonds, Refunding & Sub Lien - Ser. B, 5.00%, 4/1/14 AAA * New York State Urban Development Corp., Revenue Bonds, Ser. C, 5.00%, 12/15/17 AAA * New York State, General Obligation Unlimited, Ser. A, 3.50%, 2/15/23 Aa2 Port Authority of New York & New Jersey, Consolidated Bonds, Revenue Bonds, One Hundred Seventy - First Series, 4.00%, 7/15/38 Aa2 Port Authority of New York & New Jersey, Consolidated Bonds, Revenue Bonds, One Hundred Sixty - Sixth Series, General Obligation of Authority Insured, 5.00%, 7/15/33 Aa2 Port Authority of New York & New Jersey, Consolidated Bonds, Revenue Bonds, One Hundred Sixty -Third Series, 4.00%, 7/15/27 Aa2 Thruway Authority, Revenue Bonds, Second General Highway and Bridge Trust Fund, Ser. A, AMBAC Insured, 5.00%, 4/1/20 (2) AA * Tobacco Settlement Financing Corp., Revenue Bonds, Asset Backed, Ser. A1, BHAC-CR AMBAC Insured, 5.25%, 6/1/21 (2) Aa1 Triborough Bridge & Tunnel Authority: Revenue Bonds, Ser. C, General Obligation of Authority Insured, 5.00%, 11/15/19 Aa3 Revenue Bonds, Subser. D, 5.00%, 11/15/26 A1 Triborough Bridge & Tunnel Authority, Revenue Bonds, FSA-CR AGM-CR MBIA Insured, 5.50%, 11/15/19 Aa3 Urban Development Corp., Refunding Service Contract, Revenue Bonds, Ser. B, 5.00%, 1/1/20 AA -* NEW YORK CITY (7.4%) Battery Park City Authority, Senior Revenue Bonds, Ser. B, 5.00%, 11/1/34 Aaa City of New York, General Obligation Unlimited, Fiscal 2008, Subser. C-1, AGM Insured, 5.00%, 10/1/24 Aa2 City of New York, General Obligation Unlimited, Fiscal 2010, Ser. F, 5.00%, 8/1/16 Aa2 City of New York, General Obligation Unlimited, Fiscal 2011, Ser. I, Subser. I-1, 5.00%, 8/1/17 Aa2 See Notes to Financial Statements. 14 The Value Line Tax Exempt Fund, Inc. August 31, 2012 Principal Amount Rating (unaudited) Value $ City of New York, General Obligation Unlimited, Fiscal 2012, Ser. A-1, 5.00%, 8/1/32 Aa2 $ Housing Development Corp., Revenue Bonds, Ser. D-1-B, 4.20%, 5/1/37 Aa2 Industrial Development Agency, Special Facility Revenue Refunding Bonds, New York Stock Exchange Project, Ser. A, 5.00%, 5/1/29 Aa3 Municipal Water Finance Authority, Water and Sewer System Revenue, Revenue Bonds: Ser. C, 4.75%, 6/15/33 Aa1 Ser. C, 5.00%, 6/15/30 Aa1 Ser. DD, 4.50%, 6/15/38 Aa2 Municipal Water Finance Authority, Water and Sewer System Revenue, Second General Resolution Revenue Bonds: Ser. GG-1, 5.00%, 6/15/39 Aa2 Ser. GG-1, 5.25%, 6/15/32 Aa2 New York City Health & Hospital Corp., Revenue Bonds, Health Systems, Ser. A, 5.00%, 2/15/16 Aa3 New York City Municipal Water Finance Authority, Water and Sewer Second General Resolution Fiscal 2008, Revenue Bonds, Ser. DD, 4.75%, 6/15/36 Aa2 New York City Transitional Finance Authority Building Aid Revenue, Revenue Bonds, Ser. S-1, State Aid Withholding Insured, 5.00%, 1/15/14 Aa3 Transitional Finance Authority Future Tax Secured, Revenue Bonds, Fiscal 2011, Ser. D, 5.00%, 2/1/35 Aa1 343,131 Transitional Finance Authority, Building Aid Revenue Bonds: Fiscal 2007, Ser. S-1, NATL-RE FGIC State Aid Withholding Insured, 5.00%, 7/15/23 Aa3 Fiscal 2009, Ser. S-5, 5.00%, 1/15/26 Aa3 Transitional Finance Authority, Building Aid Revenue Bonds, Fiscal 2012, Subser. S-1A, State Aid Withholding Insured, 4.00%, 7/15/21 Aa3 Transitional Finance Authority, Revenue Bonds: Subordinated Future Tax Secured, Ser. A, 5.00%, 5/1/30 Aa1 Subordinated Future Tax Secured, Ser. B, 5.00%, 11/1/23 Aa1 Trust for Cultural Resources Revenue, Refunding Bonds, Museum of Modern Art - 1A, 5.00%, 4/1/28 Aa2 Trust for Cultural Resources, Revenue Bonds, Whitney Museum of American Art, 5.25%, 7/1/25 A * NORTH CAROLINA (1.4%) North Carolina Medical Care Commission, Refunding Revenue Bonds, Wakemed, Ser. A, 4.13%, 10/1/38 A1 See Notes to Financial Statements. 15 The Value Line Tax Exempt Fund, Inc. Schedule of Investments (unaudited) Principal Amount Rating (unaudited) Value $ North Carolina Medical Care Commission, Revenue Bonds, Duke University Health System, Ser. A, 5.00%, 6/1/42 Aa2 $ Raleigh Durham Airport Authority, Revenue Bonds, Ser. B-1, 5.00%, 11/1/28 Aa3 State of North Carolina Capital Improvement Obligation, Revenue Bonds, Ser. C, 3.50%, 5/1/27 Aa1 OHIO (2.8%) City of Akron, Ohio Community Learning Centers, Refunding Revenue Bonds, Ser. A, 5.00%, 12/1/28 AA +* Cleveland Ohio Airport System Revenue, Revenue Bonds, Ser. C, Assured GTY Insured, 5.00%, 1/1/22 Aa3 Cleveland-Cuyahoga County Port Authority, Revenue Bonds, The Cleveland Museum Art Project, 5.00%, 10/1/19 AA +* Ohio State Water Development Authority Revenue, Revenue Bonds, Water Pollution Control Loan-C, 5.00%, 12/1/18 Aaa Ohio University, General Receipts, Revenue Bonds, 4.00%, 12/1/17 Aa3 University of Cincinnati, Revenue Bonds, Ser. A, 5.00%, 6/1/18 Aa3 OKLAHOMA (0.3%) Oklahoma Capital Improvement Authority, Revenue Bonds, 5.00%, 10/1/23 AA * OREGON (2.0%) Oregon State Department of Administrative Services Lottery Revenue, Revenue Bonds, Ser. A, 5.00%, 4/1/29 Aa2 Oregon State, General Obligation Unlimited, Refunding Revenue Bonds, Ser. N, 5.00%, 12/1/21 Aa1 PENNSYLVANIA (3.7%) Centennial School District Bucks County, General Obligation Limited, Ser. A, State Aid Withholding Insured, 5.00%, 12/15/34 Aa2 Central Bradford Progress Authority, Guthrie Healthcare System, Revenue Bonds, 5.00%, 12/1/31 AA -* City of Philadelphia Pennsylvania, General Obligation Unlimited, Refunding Bonds, Ser. A, AGM Insured, 5.25%, 12/15/32 Aa3 Delaware Valley Regional Finance Authority, Permanently Fixed Revenue Bonds, AMBAC Insured, 5.50%, 8/1/18 (2) A2 Pennsylvania Industrial Development Authority, Economic Development Revenue Bonds, 5.00%, 7/1/21 A1 Pittsburgh Public Schools, General Obligation Limited, Ser. B, State Aid Withholding Insured, 4.00%, 9/1/22 A1 See Notes to Financial Statements. 16 The Value Line Tax Exempt Fund, Inc. August 31, 2012 Principal Amount Rating (unaudited) Value $ York County Pennsylvania, General Obligation Unlimited, 4.75%, 3/1/36 AA * $ PUERTO RICO (1.9%) Government Development Bank for Puerto Rico, Revenue Bonds, Senior Notes, Ser. B, 5.00%, 12/1/12 Baa1 Puerto Rico Commonwealth Aqueduct & Sewer Authority, Revenue Bonds, Senior Lien: Ser. A, 5.00%, 7/1/17 Baa2 Ser. A, 5.00%, 7/1/33 Baa2 Puerto Rico Electric Power Authority, Revenue Bonds, Ser. SS, NATL-RE Insured, 5.00%, 7/1/14 Baa1 Puerto Rico Electric Power Authority, Revenue Bonds, Ser. TT, 5.00%, 7/1/32 Baa1 Puerto Rico Sales Tax Financing Corp., Sales Tax Revenue Bonds, First Subser. C, 5.00%, 8/1/35 A3 RHODE ISLAND (0.6%) Rhode Island State & Providence Plantations, General Obligation Unlimited, Consolidated Capital Development Loan - Ser. C, NATL-RE Insured, 5.00%, 11/15/16 Aa2 SOUTH CAROLINA (2.3%) Charleston County South Carolina, Capital Improvement Transportation Sales Tax, General Obligation Unlimited, State Aid Withholding Insured, 4.00%, 11/1/29 Aaa Charleston South Carolina Waterworks & Sewer Revenue, Refunding and Capital Improvement Revenue Bonds, 5.00%, 1/1/35 Aa1 Clemson University South Carolina Athletic Facilities, Refunding Revenue Bonds, 3.00%, 5/1/20 Aa3 South Carolina Jobs-Economic Development Authority, Refunding and Improvement Revenue Bonds, Palmetto Health, 5.75%, 8/1/39 Baa1 South Carolina Jobs-Economic Development Authority, Revenue Bonds, Georgetown Hospital, Ser. B, 3.50%, 2/1/25 A3 TENNESSEE (1.0%) City of Memphis, Tennessee Refunding and General Improvement, General Obligation Unlimited, 5.00%, 5/1/30 Aa2 Metropolitan Government of Nashville & Davidson County Tennessee Electric Revenue, Revenue Bonds, Ser. B, 5.00%, 5/15/23 AA +* Shelby County Health Educational & Housing Facilities Board, Revenue Bonds, Methodist Le Bonheur Healthcare, 5.00%, 5/1/42 A2 See Notes to Financial Statements. 17 The Value Line Tax Exempt Fund, Inc. Schedule of Investments (unaudited) Principal Amount Rating (unaudited) Value TEXAS (10.5%) $ Arlington Texas, Special Tax, 5.00%, 8/15/28 A1 $ City of Austin Texas, Water and Wastewater System Revenue, Refunding Revenue Bonds, 5.00%, 11/15/37 Aa2 Harris County Texas, Revenue Bonds, Ser. A, NATL-RE Insured, 5.00%, 8/15/16 Aa3 Harris County Texas, Revenue Bonds, Senior Lien-Toll Road, Ser. A, 5.00%, 8/15/32 Aa3 Hays Texas Consolidated Independent School District, General Obligation Unlimited, Serial CIB, PSF-GTD Insured, 4.50%, 8/15/32 AAA * Laredo Texas Independent School District Public Facility Corp., Lease Revenue Bonds, AMBAC Insured, Ser. C, 5.00%, 8/1/15 (2) A * Leander Texas Independent School District, General Obligation Unlimited, Capital Appreciation, Refunding & School Building, PSF-GTD Insured, 0.00%, 8/15/41 (1) AAA * Southmost Junior College District Texas, General Obligation Limited, NATL-RE Insured, 5.00%, 2/15/25 Baa2 Upper Trinity Regional Water District, Revenue Refunding Bond, AMBAC Insured, 5.25%, 8/1/21 (2) A3 Ysleta Texas Independent School District, General Obligation Unlimited, PSF-GTD Insured, 5.00%, 8/15/30 AAA * VERMONT (0.6%) Vermont Educational & Health Buildings Financing Agency, Revenue Bonds, Saint Michael’s College, 5.00%, 10/1/42 Baa1 Vermont Municipal Bond Bank, Revenue Bonds, Ser. 1, 5.00%, 12/1/29 Aa2 VIRGINIA (0.9%) University of Virginia, General Refunding Revenue Bonds, 5.00%, 9/1/30 Aaa Virginia State Public School Authority, School Educational Technology NTS-X, Revenue Bonds, State Aid Withholding Insured, 5.00%, 4/15/13 Aa1 Virginia State Resources Authority, Revenue Bonds, Virginia Pooled Financing Program - Ser. C, 5.00%, 11/1/18 Aaa WASHINGTON (2.4%) City of Seattle Washington, Limited Tax Improvement Bonds, General Obligation Limited, 4.25%, 3/1/28 Aa1 See Notes to Financial Statements. 18 The Value Line Tax Exempt Fund, Inc. August 31, 2012 Principal Amount Rating (unaudited) Value $ Energy Northwest Washington Electric Refunding-Project 3, Revenue Bonds, Ser. A, 5.00%, 7/1/17 Aa1 King County Washington School District No. 405 Bellevue, General Obligation Unlimited, School Bond Guaranty Insured, 5.00%, 12/1/19 Aa1 Port of Seattle Washington, Revenue Refunding Bonds, Ser. A, 5.00%, 8/1/33 Aa3 Washington State Health Care Facilities Authority, Revenue Bonds, Providence Health & Services, Ser. A, 4.25%, 10/1/37 Aa2 Washington State, Motor Vehicle Tax - Senior 520, General Obligation Unlimited, Ser. C, 5.00%, 6/1/32 Aa1 WISCONSIN (1.5%) City of Madison Wisconsin Water Utility Revenue, Revenue Bonds, 4.00%, 1/1/32 Aa1 Wisconsin State Health & Educational Facilities Authority, Revenue Bonds, Marshfield Clinic, Ser. B, 5.00%, 2/15/24 A -* Wisconsin State, General Obligation Unlimited, Ser. C, 4.50%, 5/1/20 Aa2 WYOMING (0.2%) Laramie County Wyoming, Revenue Bonds, Cheyenne Regional Medical Center Project, 5.00%, 5/1/42 A +* TOTAL LONG-TERM MUNICIPAL SECURITIES (99.4%) (Cost $86,041,698) CASH AND OTHER ASSETS IN EXCESS OF LIABILITIES (0.6%) NET ASSETS (100.0%) $ NET ASSET VALUE, OFFERING AND REDEMPTION PRICE PER OUTSTANDING SHARE ($92,394,285 ÷ 9,009,248 shares outstanding) $ * Rated by Moody’s Investor Service except for those marked by an asterisk (*) which are rated by Standard & Poor’s. ** Security no longer rated by Moody’s and Standard & Poor’s. Zero coupon bond. In November 2010, AMBAC Financial Group, Inc. (AMBAC) filed for bankruptcy protection under Chapter 11 of the United States Bankruptcy Code. When issued security. See Notes to Financial Statements. 19 The Value Line Tax Exempt Fund, Inc. Schedule of Investments (unaudited) ADFA - Arkansas Development Finance Authority AGM - Assured Guaranty Municipal AMBAC - American Municipal Bond Assurance Corporation Assured GTY - Assured Guaranty Municipal BHAC - Berkshire Hathaway Assurance Corporation FGIC - Financial Guaranty Insurance Company FHA - Federal Housing Administration FSA - Financial Security Assurance MBIA - Municipal Bond Investors Assurance Corporation NATL-RE - National Public Finance Guarantee Corporation PSF-GTD - Permanent School Fund Guaranteed See Notes to Financial Statements. 20 The Value Line Tax Exempt Fund, Inc. Statement of Assets and Liabilities at August 31, 2012 (unaudited) Assets: Investment securities, at value (Cost - $86,041,698) $ Interest receivable Other Prepaid expenses Receivable for capital shares sold Total Assets Liabilities: Payable for securities purchased Dividends payable to shareholders Due to custodian Payable for capital shares redeemed Accrued expenses: Advisory fee Other Total Liabilities Net Assets $ Net assets consist of: Capital stock, at $0.01 par value (authorized 65,000,000, outstanding 9,009,248 shares) $ Additional paid-in capital Distributions in excess of net investment income ) Accumulated net realized loss on investments ) Net unrealized appreciation of investments Net Assets $ Net Asset Value, Offering and Redemption Price per Outstanding Share ($92,394,285 ÷ 9,009,248 shares outstanding) $ Statement of Operations for the Six Months Ended August 31, 2012 (unaudited) Investment Income: Interest $ Expenses: Advisory fee Service and distribution plan fees Auditing and legal fees Printing and postage Custodian fees Transfer agent fees Registration and filing fees Directors’ fees and expenses Insurance Other Total Expenses Before Fees WaivedandCustody Credits Less: Service and Distribution Plan Fees Waived ) Less: Custody Credits ) Net Expenses Net Investment Income Net Realized and Unrealized Gain/(Loss) on Investments: Net Realized Gain Change in Net Unrealized Appreciation/(Depreciation) Net Realized Gain and Change in Net Unrealized Appreciation/(Depreciation) on Investments Net Increase in Net Assets from Operations $ See Notes to Financial Statements. 21 The Value Line Tax Exempt Fund, Inc. Statement of Changes in Net Assets for the Six Months Ended August 31, 2012 (unaudited) and for the Year Ended February 29, 2012 Six Months Ended August 31, 2012 Year Ended (unaudited) February 29, 2012 Operations: Net investment income $ $ Net realized gain on investments Change in net unrealized appreciation/(depreciation) Net increase in net assets from operations Distributions to Shareholders: Net investment income ) ) Capital Share Transactions: Proceeds from sale of shares Net assets of shares issued in connection with merger (Note 3) — Proceeds from reinvestment of dividends to shareholders Cost of shares redeemed ) ) Net increase/(decrease) in net assets from capital share transactions ) Total Increase/(Decrease) in Net Assets ) Net Assets: Beginning of period End of period $ $ Distributions in excess of net investment income, at end of period $ ) $ ) See Notes to Financial Statements. 22 The Value Line Tax Exempt Fund, Inc. Notes to Financial Statements (unaudited) 1. Significant Accounting Policies The Value Line Tax Exempt Fund, Inc., (the “Fund”) is registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company. The primary investment objective of the Fund is to provide investors with the maximum income exempt from federal income taxes while avoiding undue risk to principal by investing primarily in investment-grade municipal securities. The ability of the issuers of the securities held by the Fund to meet their obligations may be affected by economic or political developments in a specific state or region. The following significant accounting policies are in conformity with generally accepted accounting principles for investment companies. Such policies are consistently followed by the Fund in the preparation of its financial statements. Generally accepted accounting principles require management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements. Actual results may differ from those estimates, and such differences could be material. (A) Security Valuation: The investments are valued each business day at market value using prices supplied by an independent pricing service (the “Service”). Investments for which quoted bid prices are readily available and are representative of the bid side of the market are valued at quotations obtained by the Service from dealers in such securities. Other investments (which constitute a majority of the portfolio securities) are valued by the Service, based on methods that include consideration of yields or prices of municipal securities of comparable quality, coupon, maturity, and type; indications as to values from dealers; and general market conditions. Short-term instruments maturing within 60 days are valued at amortized cost, which approximates market value. Other assets and securities for which no quotations are readily available will be valued in good faith at their fair value using methods determined by the Board of Directors. (B) Fair Value Measurements: The Fund follows fair valuation accounting standards (FASB ASC 820-10) which establish a definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion of changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ● Level 1 – Inputs that reflect unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access at the measurement date; ● Level 2 – Inputs other than quoted prices that are observable for the asset or liability either directly or indirectly, including inputs in markets that are not considered to be active; ● Level 3 – Inputs that are unobservable. Transfers between investment levels may occur as the markets fluctuate and/or the availability of data used in an investment’s valuation changes. The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following table summarizes the inputs used to value the Fund’s investments in securities as of August 31, 2012: Investments inSecurities: Level 1 Level 2 Level 3 Total Assets Long-TermMunicipal Securities $
